     Case 7:17-cv-02810-PMH-PED Document 108 Filed 05/11/20 Page 1 of 3



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -------------------------------------------------------------X
    RICKY KAMDEN-OUAFFO,

                                     Plaintiff,
     v.                                                               MEMORANDUM
                                                                      OPINION AND ORDER
    BALCHEM CORP., et al,
                                                                      17-CV-2810 (PMH)
                                       Defendants.
    --------------------------------------------------------------X
    PHILIP M. HALPERN, United States District Judge:

           On January 29, 2020, Magistrate Judge Paul E. Davison issued an Order addressing

Defendants’ objections to certain discovery demands promulgated by Plaintiff. (Doc. 82,

the “Order”). Magistrate Judge Davison found that: (1) the 737 requests for admissions that

Plaintiff served on Defendants were not proportional to the needs of the case and granted

Defendants a protective order; (2) four deposition notices served on senior executives of

Balchem Corporation could proceed via written questions pursuant to Fed. R. Civ. P. 31;

and (3) Plaintiff’s request to administer “deposition quizzes” was improper and would not

be permitted. Id. On February 7, 2020, Defendants requested a discovery conference to

address Plaintiff’s stated intention of non-compliance with the Order. 1 (Doc. 83). On

February 10, 2020, Plaintiff filed objections to Magistrate Judge Davison’s discovery

ruling pursuant to Fed. R. Civ. P. 72 and requested that the Civil Case Management Plan,

(see Doc. 69), be reinstated and/or modified. (Doc. 84). Defendants’ oppose Plaintiff’s

objections. (Doc. 88).

           For the reasons set forth below, the Court upholds and affirms Magistrate Judge

Davison’s Order.


1
 Annexed thereto was a letter that Plaintiff sent Defendants indicating he would not comply with the
Order. (Doc. 83-3). Plaintiff later filed a letter with the Court indicating same.


                                                      1
  Case 7:17-cv-02810-PMH-PED Document 108 Filed 05/11/20 Page 2 of 3



                               STANDARD OF REVIEW

       Magistrate Judge Davison’s decision on the parties’ discovery dispute was non-

dispositive. See U2 Home Entm't, Inc. v. Hong Wei Int'l Trading Inc., No. 04-CV-6189,

2007 WL 2327068, at *1 (S.D.N.Y. Aug. 13, 2007) (“Discovery matters are generally

considered non-dispositive of litigation.”). Fed. R. Civ. P. 72 permits a party to file

objections to a non-dispositive decision of a magistrate judge “within 14 days of being

served with a copy [of the magistrate judge’s written order].” Fed. R. Civ. P. 72(a). “The

district judge in the case must consider timely objections and modify or set aside any part

of the order that is clearly erroneous or is contrary to law.” Id. “An order is clearly

erroneous only when the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed.” Rivera v. Hudson Valley Hosp. Grp.,

Inc., No. 17-CV-5636, 2019 WL 3955539, at *2 (S.D.N.Y. Aug. 22, 2019) (quoting

Khaldei v. Kaspiev, 961 F. Supp. 2d 572, 575 (S.D.N.Y. 2013)). A decision is “contrary to

law if it fails to apply or misapplies relevant statutes, case law or rules of procedure.” Id.

(quoting Khaldei, 961 F. Supp. 2d at 575). A magistrate judge’s “rulings on discovery

matters are entitled to substantial deference,” and, therefore, “[t]he party seeking to

overturn a magistrate judge's decision . . . carries a heavy burden.” U2 Home Entm’t, Inc.,

2007 WL 2327068, at *1.

                                        ANALYSIS

       Plaintiff objects to Magistrate Judge Davison’s Order and argues that the Order

violates the Case Management Plan and that Magistrate Judge Davison erred at the January

29, 2020 discovery hearing. (Doc. 84 at 2). The Court finds no merit to Plaintiff’s

arguments.




                                              2
  Case 7:17-cv-02810-PMH-PED Document 108 Filed 05/11/20 Page 3 of 3



       It is clear from the Order that Magistrate Judge Davison gave proper consideration

to Defendants’ objections to Plaintiff’s discovery requests. Plaintiff points to no case law,

and the Court is aware of none, which indicate that Magistrate Judge Davison’s decision is

“clearly erroneous or is contrary to law.” Indeed, each of Magistrate Judge Davison’s

findings is firmly supported by case law from courts within this Circuit. Plaintiff has failed

to meet the stringent review standard of Fed. R. Civ. P. 72(a). Accordingly, the Court

affirms and upholds Magistrate Judge Davison’s Order.

                                      CONCLUSION

       Plaintiff’s request that the Court overrule Magistrate Judge Davison’s Order is

DENIED.

       Separately, Plaintiff has filed a motion for summary judgement which the court

construes as a request for permission to file a motion for summary judgement. (See Docs.

89–90, 104–05). Plaintiff’s request for permission to move for summary judgment is

denied without prejudice. At the appropriate time, and once discovery is completed,

motions for summary judgement may be considered. If either party intends to move for

summary judgment at that point, the movant must comply with my Individual Practices.

       The case management conference scheduled for June 16, 2020 is adjourned sine

die.

       The Clerk is instructed to terminate Doc. 88.


                                                              SO ORDERED:

Dated: New York, New York
       May 11, 2020
                                                              ________________________
                                                              Philip M. Halpern
                                                              United States District Judge



                                              3
